Citation Nr: 0900186	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  06-14 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a dental disorder to 
include non-restorable teeth.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to April 
1984.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the veteran's claim for 
service connection for a dental disorder.  The veteran 
disagreed and properly appealed.


FINDING OF FACT

A preponderance of the competent medical evidence 
demonstrates that the veteran's dental condition, including 
missing and non-restorable teeth, is not attributable to his 
period of active military service


CONCLUSION OF LAW

Entitlement to service connection for a dental condition, 
including missing and non-restorable teeth, is not warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.381 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the dental treatment he received 
during service was substandard and has resulted in his 
current condition which includes several missing and non-
restorable.  He seeks service connection for his dental 
disorder.

The Board will first address certain preliminary matters and 
then render a decision on the issue on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. 
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 
18 Vet. App. 112, 120 (2004).

In this case, the RO informed the veteran in a letter dated 
February 2005 about the information and evidence that is 
necessary to substantiate his claim for service connection by 
informing the veteran that the evidence must show that he had 
an injury in military service or a disease that began in or 
was made worse during military service, or there was an event 
in service that caused an injury or disease; he had a current 
physical or mental disability shown by medical evidence; and, 
that there is a relationship between his disability and an 
injury, disease, or event in military service.   

In addition, the RO notified the veteran in that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. The veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.

Further, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted 
above, which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  

In the present appeal, the veteran was not provided specific 
notice of how VA determines a disability rating and an 
effective date.  However, such lack of notice did not 
prejudice the veteran because the RO denied his claim for 
service connection.  Thus, the veteran did not reach the 
threshold where notice regarding a disability rating and an 
effective date would be material.  For that reason, the Board 
finds the lack of notice of how VA determines a disability 
rating and an effective date is harmless error.

In addition, the duty to assist the appellant has also been 
satisfied in this case. The veteran's service medical 
records, VA treatment records and private medical records 
identified by the veteran are in the claims file and were 
reviewed by both the RO and the Board in connection with his 
claim.  

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
statement of the case which informed them of the laws and 
regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  In this vein, the veteran decided in writing not to 
present evidence and testimony at a hearing before a Veterans 
Law Judge. 

The Board can not identify and the veteran has not contended 
any prejudice as a result of lack of notice or assistance in 
this case.  All procedural notice preceded the final 
adjudication of the veteran's claims.  Thus, the veteran had 
a meaningful opportunity to participate in the adjudication 
of his service connection claims.  See Overton v. Nicholson, 
20 Vet. App. 427, 435 (2006).

The Board will therefore proceed to a decision on the merits.  

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Generally, treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses and periodontal disease 
will be considered service-connected solely for the purpose 
of determining entitlement to dental examinations or 
outpatient dental treatment under the provisions of 38 
C.F.R., Chapter 17.  See 38 C.F.R. § 3.381 (2008).  In some 
cases dental disabilities are compensable for rating purposes 
under 
38 C.F.R. § 4.150 (Schedule of ratings - dental and oral 
conditions), Diagnostic Codes 9900- 9916 (2008).


Analysis

The veteran contends that his current dental condition was a 
result of dental treatment he received during service.  He 
does not contend that he suffered a dental injury during 
service, nor does he contend that his condition was caused by 
loss of substance of body of maxilla or mandible, either 
trauma-induced or otherwise.

The evidence clearly demonstrates that Hickson element (1), 
proof of a current disability, is met.  However, the proof is 
more problematic regarding Hickson element (2), evidence of 
in-service incurrence or aggravation of a disease or injury.  

In the VA benefits system, dental disabilities are treated 
differently from medical disabilities.  Generally, as noted 
above, replaceable missing teeth will be considered service-
connected solely for purposes of determining entitlement to 
dental examinations or outpatient dental treatment under the 
provisions of Chapter 17, Title 38, United States Code.  See 
also 38 C.F.R. § 3.381.  In other words, in general, 
replaceable missing teeth are not considered a disability for 
purposes of compensation.

The exceptions to the general rule are listed under 38 C.F.R. 
§ 4.150 (2008), Diagnostic Codes 9900 through 9916.  
Specifically, under Diagnostic Code 9913 ("loss of teeth, due 
to loss of substance of body of maxilla or mandible without 
loss of continuity"), missing teeth may be compensable for 
disability rating purposes, but the Note immediately 
following Diagnostic Code criteria states that "these ratings 
apply only to bone loss through trauma or disease such as 
osteomyelitis, and not to the loss of the alveolar process as 
a result of periodontal disease, since such loss is not 
considered disabling."  See 38 C.F.R. § 4.150, Diagnostic 
Code 9913 (2008).  

In this case, there is no contemporary evidence of record 
showing that the veteran's loss of teeth were the result of 
the loss of substance of body of maxilla or mandible, either 
trauma-induced or otherwise.  Instead, the veteran's service 
dental records clearly demonstrate that the veteran entered 
service with a deteriorated dental condition.  


An April 1981 entry states "annual exam, med. hist. neg., 
rampid decay, OH [oral hygiene] poor."  An April 1982 entry 
indicates "Gross decay and non-restorable teeth in all 
quadrants . . . [patient] not sure whether he wants to 
initiate [treatment] at this time."  What follows in the 
veteran's service dental record is a description of extensive 
dental treatment that took place between about May 1982 and 
March 1984.  The treatment included tooth removal and root 
canals.

However, there is no service dental record that indicates the 
veteran received treatment for an injury to his mouth during 
service, nor is there any other medical record that indicates 
the veteran suffered a mouth injury resulting in injury to 
his teeth during service.  The Board finds that service 
trauma to the mouth has clearly not been demonstrated by the 
contemporaneous medical evidence.

Thus, the Board concludes that Hickson element (2) is not 
met.  The Board finds that a preponderance of the competent 
evidence shows that the veteran's loss was not due to bone 
loss due to trauma or disease.  Thus, the veteran is not 
entitled to service connection for compensation purposes for 
loss of teeth.  


ORDER

Entitlement to service connection for a dental disorder to 
include non-restorable teeth is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


